Citation Nr: 0014434	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-14 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to re-open a claim of entitlement to service 
connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty for more than 11 years, to 
include from April 1970 to January 1972 and from March 1979 
to October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

In his June 1998 Notice of Disagreement, the veteran raised 
the issue of entitlement to service connection for a 
bilateral ankle disability.  This issue is referred back to 
the RO, for appropriate action. 


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
arthritis of the knees was initially denied by the RO in a 
January 1986 rating decision, which became final because it 
was never appealed by the veteran.

2.  None of the evidence that has been produced since the 
January 1986 rating decision can be considered to be both new 
and material, as none of it is significant enough so as to 
warrant its consideration in order to fairly decide the 
merits of the claim for service connection for arthritis of 
the knees.


CONCLUSION OF LAW

The rating decision of January 1986, which denied service 
connection for arthritis of the knees, is final and cannot be 
re-opened because the evidence that has been produced and 
associated with the claims folder since that rating decision 
is not new and material.  38 U.S.C.A. §§ 5108, 7105(b), (c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the evidence of record reveals that a claim of 
entitlement to service connection for arthritis of the knees 
was denied in a January 1986 rating decision.  The denial of 
this claim was based on a review of the veteran's service 
medical records, which revealed a pre-service four-inch scar 
on the left knee, some complaints of painful knees during 
service, and no actual diagnosis of any chronic disability of 
either knee, at any time during service; as well as the 
report of a December 1985 VA medical examination, according 
to which there was no radiological evidence of any osseous or 
articular abnormality in either knee.

The record shows that the veteran did not appeal the above 
denial of service connection, notwithstanding his having been 
advised of his appellate rights, and that the RO thereafter 
denied, in the June 1998 rating decision hereby on appeal, a 
request from the veteran to reopen the previously denied 
claim for service connection, on the basis that the veteran 
had failed to submit new and material evidence.  The Board 
notes that, while the veteran has not submitted any statement 
expressing his contentions on appeal, he did perfect his 
appeal of the June 1998 rating decision by submitting the 
proper form in a timely manner.

A decision by a duly constituted rating agency is final as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a) (1999).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly-constituted appellate authority.  Id.  A claimant has one 
year from the date of notification of the decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision becomes 
final if no NOD is filed within that time.  38 U.S.C.A. § 
7105(b) and (c) (West 1991); 38 C.F.R. § 20.302(a), 20.1103 
(1999).

The U.S. Court of Appeals for the Federal Circuit (the 
Federal Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may re-open such a claim, it must so find.  See, Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  Moreover, once 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  See, also, Winters v. West, 12 Vet. 
App. 203, 206 (1999).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

The evidence to be analyzed as to whether "new and 
material" evidence has been submitted is all of the evidence 
that was received since the claim was last disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).
 
The Board notes that, while the present case was pending on 
appeal, a decision of the Federal Circuit set forth new 
guidance for the adjudication of claims for service 
connection based on the submission of new and material 
evidence.  In particular, it is noted that, in the case of 
Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" that had been adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C.A. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  

Pursuant to the holding in Hodge, the legal hurdle adopted in 
Colvin and related cases (see, e.g., Sklar v. Brown, 5 Vet. 
App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 69 
(1995), and Evans v. Brown, 9 Vet. App. 273 (1996)) that 
required the reopening of a claim on the basis of a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome of the case, was declared invalid.  Thus, 
the legal standard that nowadays remains valid, 38 C.F.R. 
§ 3.156(a), requires that, in order for the new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

Precedent decisions by the Court must be given full force and 
effect immediately, even if VA appeals the decision.  See, 
Tobler v. Derwinski, 2 Vet. App. 8 (1991); and Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  It therefore follows 
that a precedent decision of the Federal Circuit, a court of 
superior jurisdiction, must be given immediate force and 
effect as well.  Accordingly, in reviewing the new and 
material issue hereby on appeal, the Board will consider the 
question of whether new and material evidence has been 
submitted in accord with the holding in Hodge, supra, i.e., 
strictly under the criteria set forth in § 3.156(a).

No prejudice to the veteran in the present case is exercised 
by the Board's appellate disposition herein because, first, 
the veteran has already been provided notice of the 
applicable law and regulations pertaining to claims based on 
new and material evidence and, second, and more importantly, 
VA's review of the claim under the more flexible Hodge 
standard accords the veteran a less stringent "new and 
material" evidence threshold to overcome.  See, in this 
regard, Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); and 
Fossie v. West, 12 Vet. App. 1, 5 (1998).

As noted earlier, the evidence to be analyzed in order to 
determine whether "new and material" evidence has been 
submitted is all of the evidence that was received since the 
claim was last disallowed on any basis which, in the present 
case, was January 1986, when the RO first denied the claim 
for service connection for arthritis of the knees.  The 
evidence that has been associated with the file since January 
1986 consists of the following:

1.  Duplicates of several of the service 
medical records.

2.  Photocopies of private medical 
records dated between May 1994 and 
January 1995, as well as of VA outpatient 
medical records dated between March 1997 
and April 1998, revealing medical 
treatment for medical conditions 
unrelated to the knees.

3.  Photocopies of private medical 
records reflecting medical treatment 
between October 1996 and January 1997 for 
bilateral knee pain, with a reported date 
of onset of September 1996, after having 
started "an exercise program at work 
that requires walking 1920 steps a night 
4 days a week."  Some of these private 
medical records also contain impressions 
of bilateral patella tendinitis and 
bilateral patello-femoral stress 
syndrome, with probable chondromalacia of 
the patella.

4.  Photocopies of VA outpatient medical 
records dated in February 1997 and April 
1998, reflecting medical treatment for 
both knees.

5.  Photocopy of a November 1998 private 
"doctor's certificate," indicating that 
the veteran is under medical care for 
degenerative arthritis, bilateral 
patellofemoral stress syndrome and 
chondromalacia of the patella; and that 
the veteran has been indefinitely 
precluded from prolonged standing, 
walking, squatting, bending and using 
stairs or ladders since October 1996.

6.  Photocopies of documents reflecting a 
January 1999 denial of a claim for Social 
Security and Supplemental Security Income 
disability benefits, based on a finding 
to the effect that the multiple medical 
conditions, which include headaches, back 
and neck pain, acute cervical strain, 
carpal tunnel syndrome and arthritis, are 
not severe enough to keep the veteran 
from working.

The evidence referred to in item number one above is not new 
because it consists of duplicates of identical records that 
were of record as of January 1986.

The evidence referred to in items numbers two through six 
above is all new, in the sense that none of it was of record 
as of January 1986, but none of it is material, for the 
reasons explained in the following paragraph.

The evidence referred to in items number two and six above is 
new, but not material, because none of it is pertinent to the 
matter on appeal.  The remaining evidence (i.e., that 
evidence referred to in item numbers three through five 
above) is new, but not material, because it essentially 
confirms that the veteran suffers from arthritis of the knees 
and, rather than at least suggesting an inservice onset, 
strongly suggests that the etiology of the current 
disability, which now includes conditions other than 
arthritis, is actually of post-service onset, most likely 
work-related.  It is clear, then, that none of the evidence 
that has been associated with the file since the January 1986 
rating decision can be considered to be so significant as to 
warrant its consideration in order to fairly decide the 
merits of the claim of entitlement to service connection for 
arthritis of the knees, as required by 38 C.F.R. § 3.156(a) 
(1999).

Regarding the evidence referred to in item number six above, 
the Board must note that that evidence was received at the 
Board between March and May 1999, after the appeal had been 
certified and the claims folder had been transferred to the 
Board.  It seems that the RO has not had the opportunity to 
review this evidence and re-adjudicate the matter on appeal 
and the veteran has not waived his right to have the RO do so 
in the first instance.  A remand to have this action taken, 
however, is felt to be unnecessary due to the obvious fact 
that that evidence is simply not pertinent to the matter on 
appeal, which means that a remand would serve no useful 
purpose and would only further delay the resolution of this 
matter.  Also, in this regard, the Board must note that the 
pertinent VA regulation mandates the referral to the agency 
of original jurisdiction (i.e., the RO) of any pertinent 
evidence submitted by the veteran following certification of 
the appeal, unless this procedural right is waived by the 
veteran, or the Board determines that the benefit sought on 
appeal can be allowed without such referral.  See, 
38 U.S.C.A. § 20.1304(c) (1999).

In view of the above, the Board hereby concludes that the 
veteran has failed in his duty to submit evidence that is 
both new and material so as to warrant the reopening of the 
previously denied claim of entitlement to service connection 
for arthritis of the knees.  The present appeal of the RO's 
June 1998 denial of the re-opening of said claim for service 
connection has failed and the claim thus remains unopened.

Finally, the Board finds it necessary to point out its 
awareness that, where a claimant refers to a specific source 
of evidence that could serve to reopen a finally denied 
claim, VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) 
to inform the claimant of the necessity to submit that 
evidence to complete his or her application for benefits.  
See, Graves v. Brown, 8 Vet. App. 522, 525 (1996).  However, 
VA has no outstanding duty to inform the veteran of the 
necessity to submit any such evidence in the present case 
because nothing in the record suggests the existence of 
evidence that might warrant the reopening of the finally 
denied claim of entitlement to service connection for 
arthritis of the knees.  Accordingly, the Board is of the 
opinion that, in the present case, VA has not failed to meet 
its obligation with regard to the above appealed claim under 
§ 5103(a) and that, consequently, no further assistance to 
the veteran in this regard is warranted at this time.


ORDER

New and material evidence not having been submitted, the 
previously denied claim of entitlement to service connection 
for arthritis of the knees remains unopened, and the appeal 
is denied.

		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

